Mr. Chief Justice Clarity delivered the opinion of the court: It appears that claimant, a married man having no children, was driving south on Scott Street in the City • of Joliet on March 5th, 1928, and as he approached the intersection of Scott and Jackson Streets, from the north he claimed he slowed down and looked to the right and saiv nothing except a State truck nearly a block away. Seeing no other cars he shifted gears and ran into the intersection at an increasing rate of speed. It is claimed the State truck, a Ford, without a speedometer, was’being driven east by a laborer hired by the Highway Department. There was a collision. The State of Illinois contends that the employee of the State was on the right and states that there is conflicting evidence as to the speed of the car which the court is inclined to believe to be the case. This court is of the opinion that if the drivers of these cars exercised ordinary care that no accident would have occurred. The court does not believe that the State of Illinois should be held responsible for an accident based upon the facts as set out in this case. Therefore it is ordered by the court that the claim be disallowed.